DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 
Response to Amendments
Applicant's amendments filed 10/20/2021 to claims 1, 14, 34, and 35 have been entered. Claims 3-11, 13, 15, 16, 19, 21, 25-27, 32, and 33 are canceled. Claims 1, 2, 12, 14, 17, 18, 20, 22-24, 28-31, and 34-36 remain pending, of which claims 1, 2, 10-14, 17, 18, 20, 22-24, and 34-36 are being considered on their merits. Claims 28-31 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
The instant amendments to claim 1 have overcome the 35 U.S.C. § 102 rejections over Idelson, which are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14, 17, 18, 20, 22, and 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandl et al. (Neuromol Med (epub. May 2014), 16, 551-564) as evidenced by Hughes et al. (Proteomics (2010), 10, 1886-1890) and Natunen et al. (Glycobiology (2011), 21(9), 1125-1130).
Brandl teaches a method of differentiating human induced pluripotent stem cells (hiPSCs) into RPE cells, the method comprising: 1) obtaining skin fibroblasts and virally transducing the fibroblasts with lentiviral vectors encoding the OCT4, SOX2, KLF4, and L-Myc transcription factors such as to generate hiPSCs (Abstract for summary and transcription factors; p552-553, subheadings “Adult Human Dermal Fibroblasts” and “Reprogramming and Expansion of hiPSC”), 2) differentiating the hiPSCs into RPE cells on an adherent surface (e.g. the cells are capable of growing to confluence) with differentiation agents comprising both 10 mM nicotinamide and 62 ng/ml Activin-A, such as to generate RPE cells and concurrently does not teach that the hiPSCs are capable of forming spheroids or embryoid bodies (p553, subheading “RPE Differentiation and Cultivation”; Fig. 4, the RPE cells are positive for known RPE cell markers such as RLBP1 (i.e. CRALBP) and RPE65).

Regarding the Oct4+ and TRA-1-60+ of claims 1 and 34, and the CRALBP+ and PMEL17+ expression of claims 10 and 35, while Brandl is silent regarding marker expression, a whereby/wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See M.P.E.P. § 2111.04(I). Note that Brandl’s hiPSCs are transfected with Oct4, and express known markers of RPE cell fate such as RLBP (i.e. CRALBP) and RPE65, and that Natunen teaches that Tra-1-60 is a known marker of pluripotency status in induced pluripotent stem cells. In this case, Brandl as evidenced by Natunen teaches every element of the claims and absent a showing to the contrary inherently anticipates the intended outcome of the fractional marker expression of claims 1, 10, 34, and 35.
Brandl teaches expanding the hiPSCs on adherent surface (e.g. seeded into cell culture dishes) prior to the introduction of differentiation agents (p552-553, subheadings “Reprogramming and Expansion of hiPSC”, and “RPE Differentiation and Cultivation”, noting the hiPSCs are grown to confluence), anticipating claim 2. Brandl teaches further isolating the RPE cells enzymatically and then expanding the isolated RPE cells on a new substrate comprising Matrigel (p553, subheading “RPE Differentiation and Cultivation”), anticipating claim 1, and the embodiments of laminin and collagen IV for claims 1 and 14 as evidenced by Hughes (see Hughes at the paragraph spanning p1886-1887). Brandl teaches cryostoring the RPE cells in CryoStor CS10 medium (p553, subheading “RPE Differentiation and Cultivation”), anticipating the embodiment .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 2, 20, 22-24, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Idelson et al. (Cell Stem Cell (2009), 5, 396-408) as evidenced by Ben Dor et al. (Molecular Therapy (2006), 14(2), 255-267).
Idelson teaches methods of differentiating human embryonic stem cells (hESCs) by contacting the cells with nicotinamide into Oct4+ and Tra-1-60+ pluripotent cells on an adherent low-melt agarose or on adherent laminin-coated surfaces (“Cell Culture” at p405Fig. 2A & B, the blue bar, noting greater than 50% expression of Oct4+ from 0-2 weeks, and greater than 50% expression of TRA-1-60 at 0 weeks; paragraph spanning p397-398), then further differentiating the cells into putative RPE cells by further addition of 20-180 ng/ml Activin A or TGF-β1 with 10 mM nicotinamide (p399, subheading “Factors from the TGF-β Family...’ Fig. 3A-D), reading in-part on claim 1, the embodiment of laminin for claim 1, and claims 20, 21, and 36. As evidenced by Ben-Dor, Idelson teaches expanding the undifferentiated human embryonic stem cells prior to adding any differentiation agent (“Cell Culture” at p405, citing Ben-Dor for culture conditions prior to differentiation; then Ben-Dor at “Cell Culture” at p265), reading on claim 2. Idelson teaches further isolating and expanding pigmented clusters (e.g. comprising RPE cells) as a monolayer for 4 weeks and without Activin A (3rd paragraph of “Cell Culture” on p405), reading in-part on claims 1, 4 and 24. Idelson teaches an st paragraph of “Cell Culture” on p405, the first embodiment comprising low melt agarose-coated well plates), reading on the negative limitation of claim 22. Idelson teaches an embodiment comprising Activin A as a species of TGF-β superfamily (1st paragraph of “Cell Culture” on p405, the second embodiment comprising laminin-coated cell culture dishes), reading on claim 23.
Regarding claims 1 and 10, a whereby/wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See M.P.E.P. § 2111.04(I). In this case, the wherein clause of claims 1 and 10 have been fully considered but are only directed towards an additional wherein clause towards RPE cell marker expression without any additional steps. Also not that Idelson further teaches that CRALBP+ is a known marker of RPE cell fate (Fig. 4), and that RPE cells possess polygonal morphology (Fig. 4, particularly panels D, G, and I). Absent a showing to the contrary, the teachings of Idelson inherently anticipates the intended outcome of CRALBP+ and PMEL17+ expression claims 1 and 10.
Regarding claim 1, Idelson does not teach enzymatically isolating said RPE cells from said adherent surface and purifying the cells to obtain a population of RPE cells, and expanding the isolated RPE cells.
Brandl teaches expanding hiPSCs on adherent surface (e.g. seeded into cell culture dishes) prior to the introduction of differentiation agents (p552-553, subheadings “Reprogramming and Expansion of hiPSC”, and “RPE Differentiation and Cultivation”, noting the hiPSCs are grown to confluence). Brandl teaches further isolating the RPE cells enzymatically and then expanding the isolated RPE cells on a new substrate 
Regarding claim 1, it would have been obvious before the invention was filed to further enzymatically isolate isolating the RPE cells of Idelson in view of Brandl.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Idelson and Brandl are directed towards methods of human pluripotent stem cells in to RPE cells. The skilled artisan would have been motivated to do so because Brandl teaches that enzymatic treatment of the RPE cells is predictably advantageous to detach the RPE cells from an adherent substrate to then further expand the RPE cells on a different substrate.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Idelson and Brandl as evidenced by Ben Dor as applied to claim 1 above, and further in view of Rodin et al. (Nature Communications (Jan. 2014), 5, Article Number 3195, 13 pages).
The teachings of Idelson and Brandl as evidenced by Ben Dor are relied upon as set forth above.
Regarding claim 12, Idelson and Brandl as evidenced by Ben Dor do not teach laminin 521.
Rodin teaches methods of human embryonic stem cells (hESCs) on a laminin-521 matrix (Abstract). Rodin teaches that laminin 521 supports culture of hESCs in vitro without the need to add ROCK inhibitors (Fig. 1a; p2, 1st paragraph under the Results), nd and 3rd paragraphs under Results), reading on claim 12.
Regarding claim 12, it would have been obvious before the invention was filed to substitute the laminin substrate of Idelson for the laminin 521 substrate of Rodin.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Idelson as evidenced by Ben Dor and Rodin are directed in-part towards methods of culturing human embryonic stem cells. The skilled artisan would have been motivated to do so because Rodin teaches that laminin 521 is advantageous as a substrate for hESCs by supporting culture of hESCs in vitro without the need to add ROCK inhibitors and supporting long-term expansion/self-renewal of hESCs for 8-12 months while preserving pluripotency. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1, 2, 14, 17, 18, 20, 22, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl et al. (Neuromol Med (epub. May 2014), 16, 551-564) and as evidenced by Hughes et al. (Proteomics (2010), 10, 1886-1890), Natunen et al. (Glycobiology (2011), 21(9), 1125-1130), and Hikita et al. (US 2013/0196369).
The teachings of Brandl as evidenced by Hughes and Natunen are relied upon as set forth above in rejecting claims 1, 2, 14, 17, 18, 20, 22, and 34, and 35 under 35 
Regarding claims 1, 10, and 35, Brandl as evidenced by Hughes do not teach wherein 70-100% of the expanded RPE cells are CRALBP+PMEL17+.
Hikita teaches that PMEL17 is a known marker of RPE cell identity (¶0085).
Regarding claims 10 and 35, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. One scenario in which §§102/103 rejections are appropriate include when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention; see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). If the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, the examiner has adequate basis for shifting the burden of proof to applicant to show a material difference. See M.P.E.P. § 2112, part V. In this case, Brandl as evidenced by Hikita alternately renders claims 10 and 35 prima facie obvious because Brandl makes clear that cellular pigmentation is a predictable marker of RPE cell fate and that RLBP (i.e. CRALBP) is a known RPE cell marker, and Hikita makes clear that PMEL17 is also a known marker of RPE cell fate. To then isolate and further expand only the pigmented cells as taught by Brandl would likely yield a 100% RPE cell population (e.g. a homogenous RPE monolayer) which would likely be CRALNP+PMEL17+ as indicators of RPE cell fate.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brandl as evidenced by Hughes as applied to claim 1 above, and further in view of Rodin et al. (Nature Communications (Jan. 2014), 5, Article Number 3195, 13 pages).
The teachings of Brandl as evidenced by Hughes are relied upon as set forth above.
Regarding claim 12, Brandl as evidenced by Hughes do not teach laminin 521.
Rodin teaches methods of human induced pluripotent (hiPS) cells on a laminin-521 matrix (p2, paragraph spanning both columns). Rodin teaches that recombinantly laminin 521 would be advantageous as a xeno-free of source of cell culture substrate for pluripotent stem cells and that optimal development of stem cell–derived cell therapies requires methods that enable derivation and long-term genetically stable pluripotent stem cell growth under chemically defined and xeno-free conditions as opposed to culturing the cells on Matrigel substrate and on feeder cells (1st paragraph at the top of the left column on p2), reading on claim 12.
Regarding claim 12, it would have been obvious before the invention was filed to substitute the Matrigel substrate of Brandl for the recombinant laminin 521 substrate of 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 7-14 have been fully considered, but not found persuasive of error for the reasons given below. Any arguments over Idelson regarding the 35 U.S.C. § 102 rejections are moot at this time as those rejections have been withdrawn in view of the instant amendments to claim 1.
On pages 8-9 and again on pages 11-13 of the reply, Applicant alleges that Brandl as evidenced by Hughes and Natunen do not teach every feature of claim 1. This is not found persuasive from the cited teaches of Brandl relied upon in the maintained anticipation rejection of record above. Brandl teaches “differentiating the hiPSCs into RPE cells on an adherent surface (e.g. the cells are capable of growing to And then “Brandl teaches further isolating the RPE cells enzymatically and then expanding the isolated RPE cells on a new substrate comprising Matrigel (p553, subheading “RPE Differentiation and Cultivation”), anticipating claim 1, and the embodiments of laminin and collagen IV for claims 1 and 14 as evidenced by Hughes (see Hughes at the paragraph spanning p1886-1887).”
On pages 9-11, Applicant alleges that the obviousness rejection of record over Idelson as evidenced by Ben Dor is deficient by not teaching every element of claim 1 as instantly amended. This is not found persuasive of error in view of modified grounds of rejection over Idelson in view of Brandl and as evidenced by Ben Dor, necessitated by the instant claim amendments.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653